DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The definition of flange is interpreted by the examiner to mean “A flange is a protruded ridge, lip or rim, either external or internal, which serves to increase strength (as the flange of an iron beam such as an I-beam or a T-beam); for easy attachment/transfer of contact force with another object… (Wikipedia, on 16:14, 9/2/21).  The use of the definition is explained in the 102 rejection below.  The examiner interprets the definition of flange as outlined above for the flange references in this application.  Appropriate correction is required if the definition does not align with the inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park and Yu (KR 20120096249 A, 2012), hereafter referred to as Park and Yu.  The following diagram from Park and Yu shows the part numbers that are referenced in the rejections below:

    PNG
    media_image1.png
    726
    1095
    media_image1.png
    Greyscale

Regarding Claim 1: A safety-enhanced can lid that is coupled to a top side of a container in which contents are stored, the safety-enhanced can lid comprising: a plate (Park and Yu, 500) laid to cover a top portion of the container (100), composed of a flat plate (300), a pull tab (400) provided on a top surface of the plate (500 and 300), and a hand-cut prevention portion (320 and 520 - acting in concert) including a cut prevention wall (520) bent downward from an edge of the plate (300) toward an opening of a top end of the container (100).
Regarding Claim 3: The safety-enhanced can lid of claim 1 (Park and Yu, Claim 1 rejection), further comprising: a flange (Flange Callout in figure above) extended inward from a front end of an edge of the cut prevention wall (520), wherein a bottom surface of the flange (See Figure Above) is coupled to an edge of the opening of the top end of the container (See dark line in diagram linking to top edge of container 100).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over being anticipated by Park and Yu (KR 20120096249 A, 2012), hereafter referred to as Park and Yu.  See the diagram supporting the 102 rejection for Claim 1 for part numbers or the patent source document.
Regarding Claim 2: Park and Yu discloses the following: The safety-enhanced can lid of claim 1, wherein the cut prevention wall (520) (Park and Yu, 520)
Park and Yu does not disclose the following: is formed to have a vertical length of I to 3 mm.
However, arriving at a range of vertical lengths for the cut prevention wall (520)[to have a vertical length of 1 to 3 mm] would have been obvious to one of ordinary skill in the art to deduce.  
An ordinary practitioner in the packaging arts would arrive at the range of vertical lengths to provide both sealing consistency and seam strength to the can joint in order to balance stacking and sealing strengths of the container.  Since it has been held that the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only a routine skill in the art.  See MPEP 2144.05. 
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Yu (KR 20120096249 A, 2012), hereafter referred to as Park and Yu as applied to Claim 1 and 3 above, and further in view of Cardarelli (US 6588619 B2, 2003), hereafter referred to as Cardarelli.  The following enclosed diagram will be referenced in the following paragraphs:

    PNG
    media_image2.png
    740
    1342
    media_image2.png
    Greyscale

Regarding Claim 4: Park and Yu disclose the following: The safety-enhanced can lid of any one of claim 1, 
Park and Yu does not disclose: wherein the cut prevention wall is bent toward a center of a bottom surface of the plate when the plate is separated from the container. 
However, Cardarelli teaches: wherein the cut prevention wall (52) is bent toward a center of a bottom surface of the plate (See description in Column 4, Lines 10-14, of action of 52 with respect to circular lip 34) when the plate (27) is separated from the container (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Safety Enhanced Can Lid as disclosed by Park and Yu with the Cut Prevention Feature as taught by Cardarelli in order to  use the material properties, material characteristics and stress distributions that would result in the emergent characteristic of the cut prevention wall bending inward during the opening process in order to “prevent harm to the user’s hands.” (Cardarelli, Column 4, Line 15)

Regarding Claim 5:  Park and Yu disclose the following: The safety-enhanced can lid of any one of claim 2, 
Park and Yu does not disclose: wherein the cut prevention wall is bent toward a center of a bottom surface of the plate when the plate is separated from the container. 
However, Cardarelli teaches: wherein the cut prevention wall (52) is bent toward a center of a bottom surface of the plate (See description in Column 4, Lines 10-14, of action of 52 with respect to circular lip 34) when the plate (27) is separated from the container (50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Safety Enhanced Can Lid as disclosed by Park and Yu with the Cut Prevention Feature as taught by Cardarelli in order to  use the material properties, material characteristics and stress distributions that would result in the emergent characteristic of the cut prevention wall bending inward during the opening process in order to “prevent harm to the user’s hands.” (Cardarelli, Column 4, Line 15)

Regarding Claim 6: Park and Yu disclose the following: The safety-enhanced can lid of any one of claim 3, 
Park and Yu does not disclose: wherein the cut prevention wall is bent toward a center of a bottom surface of the plate when the plate is separated from the container. 
However, Cardarelli teaches: wherein the cut prevention wall (52) is bent toward a center of a bottom surface of the plate (See description in Column 4, Lines 10-14, of action of 52 with respect to circular lip 34) when the plate (27) is separated from the container (50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Safety Enhanced Can Lid as disclosed by Park and Yu with the Cut Prevention Feature as taught by Cardarelli in order to  use the material properties, material characteristics and stress distributions that would result in the emergent characteristic of the cut “prevent harm to the user’s hands.” (Cardarelli, Column 4, Line 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
.





/J.M.H./Examiner, Art Unit 4185                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 10, 2021